In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                          No. 15-1537V
                                   Filed: September 19, 2016

* * * * * * * * * * * * * * * *                           UNPUBLISHED
CATHY BRUNO, parent and natural guardian*
of C.B., a minor,                           *
                                            *
                                            *             Special Master Hamilton-Fieldman
               Petitioner,                  *
                                            *             Joint Stipulation on Damages;
v.                                          *             Human Papillomavirus Vaccine;
                                            *             Left Cranial Nerve VI Palsy.
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
               Respondent.                  *
* * * * * * * * * * * * * * * *
Jeffrey A. Golvash, Brennan, Robins & Daley, P.C., Pittsburgh, PA, for Petitioner.
Heather L. Pearlman, United States Department of Justice, Washington, D.C., for Respondent.

                                           DECISION1

        On December 17, 2015, Cathy Bruno (“Petitioner”) filed a petition on behalf of her minor
child, C.B., for compensation pursuant to the National Vaccine Injury Compensation Program.2
42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged that as a result of a human papillomavirus
(“HPV”) vaccine administered on July 11, 2014, the minor suffered left cranial nerve VI palsy.
See Stipulation for Award at ¶ 2, 4, filed Sept. 19, 2016. Petitioner further alleged that the minor
suffered residual effects of this injury for more than six months. Id. at ¶ 4.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, codified as amended at 44 U.S.C. §
3501 note (2012). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
       On September 19, 2016, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. Respondent denies that the HPV
vaccination caused C.B.’s left cranial nerve VI palsy or any other injury, and further denies that
C.B. experienced residual effects of this injury for more than six months. Id. at ¶ 6.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulate that Petitioner shall receive the following compensation:

           1) A lump sum of $3,704.67, representing compensation for full satisfaction of
              the Commonwealth of Pennsylvania Medicaid lien, in the form of a check
              payable jointly to petitioner and

               Department of Human Services
               P.O. Box 8486
               Harrisburg, Pennsylvania 17105-8486
               Attn: Michelle Walfred
               Re: CIS #730350924

               Petitioner agrees to endorse this payment to the Department of Human
               Services; and

           2) A lump sum payment of $50,000.00, in the form of a check payable to
              petitioner, Cathy Bruno, as guardian/conservator of C.B.’s estate. 42 U.S.C. §
              300aa-15(a)(1)(B).

These amounts represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Id. at ¶ 8.

       The undersigned approves the requested amounts for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                              s/ Lisa Hamilton-Fieldman
                                              Lisa Hamilton-Fieldman
                                              Special Master


3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2